DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it is over 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/10/2021 is acknowledged.
Claims 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/10/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



For claim 1, the claim term “having” is ambiguous. “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)). Here, it is unclear whether “having” is intended to be open or closed claim language. The claim is examined as meaning that the claim language is open.
For claim 8, it is unclear whether the result “so as only to become exposed when the device reaches the predetermined region of the gastrointestinal tract” is achieved as a result of the way the muco-adhesive material is coated onto the device, or whether there is a second coating. For examination purposes, it will be interpreted as a second coating.
All dependent claims are rejected by virtue of their dependence on rejected claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 9, 17, 18, 19, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2005/046485, hereinafter Stoltz.

Regarding claim 2, Stoltz teaches the device of claim 1, wherein: the device is configured to be taken orally (page 14 lines 29 through 32); and the actuator is configured so that the dissolvable element remains intact during transit from the mouth to the predetermined region and dissolves in the predetermined region (page 18 lines 13 through 27).
Regarding claim 4, Stoltz teaches the device of claim 1, wherein the suction mechanism comprises a movable element engaged within a bore via a sliding seal (figure 11, sealing means 3 in bore in middle of cap member 23), and the biasing member is configured to expand the sample chamber by 
Regarding claim 5, Stoltz teaches the device of claim 4 wherein the movable element comprises a cylindrical piston and the bore comprises a cylindrical bore, the cylindrical piston being slidably engaged within the cylindrical bore (figure 11).
Regarding claim 9, Stoltz teaches the device of claim 1, wherein the sample input valve is configured to allow a pressure gradient driven passage of material from the outside of the capsule body to the inside of the capsule body through one or more sample collection openings (figure 6, page 7 line 28 to page 8 line 12), and, in the absence of a pressure gradient, to be driven to seal the one or more sample collection openings by the absence of the pressure gradient (figure 6, page 7 line 28 to page 8 line 12).
Regarding claim 17, Stoltz teaches the device of claim 1, wherein: the sample input valve is configured to allow a pressure gradient driven passage of material from the outside of the capsule body to the inside of the capsule body through one or more sample collection openings (figure 6, page 7 line 28 to page 8 line 12), and, in the absence of a pressure gradient, to be driven to seal the one or more sample collection openings by the absence of the pressure gradient (figure 6, page 7 line 28 to page 8 line 12); and an exterior surface of the capsule body is provided with one or more indented channels leading to one or more of the sample collection openings to reduce blocking of the one or more sample collection openings by tissue or material within the gastrointestinal tract (figure 11, page 11 lines 18 through 21).
Regarding claim 18, Stoltz teaches the device of claim 1, wherein: the sample input valve is configured to allow a pressure gradient driven passage of material from the outside of the capsule body to the inside of the capsule body through one or more sample collection openings (figure 6, page 7 line 28 to page 8 line 12), and, in the absence of a pressure gradient, to be driven to seal the one or more 
Regarding claim 19, Stoltz teaches the device of claim 1, further comprising one or more protruding members protruding outwards relative to an average level of an outer surface of the capsule body adjacent to the sample input valve, for reducing suction based adhesion of the device to tissue or material within the gastrointestinal tract (page 11 lines 18 through 21).
Regarding claim 21, Stoltz teaches the device of claim 1, wherein the dissolvable element comprises a first material coated with a second material (page 22 lines 16 through 20).
Regarding claim 23, Stoltz teaches the device of claim 21, wherein the second material is configured such that when the devices taken orally, the second material will dissolve only when the device reaches the predetermined region of the gastrointestinal tract (page 22 lines 16 through 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 7, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stoltz in view of US 2010/0286660, hereinafter Gross.
Regarding claim 7, Stoltz teaches the device of claim 1, but does not teach wherein the device is coated with a mucoadhesive material configured to promote adhesion between the device and a lining of the intestinal wall when the mucoadhesive material contacts the lining of the intestinal wall.
However, Gross teaches a device (device 10) wherein the device is coated with a mucoadhesive material configured to promote adhesion between the device and a lining of the intestinal wall when the mucoadhesive material contacts the lining of the intestinal wall (para [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Stoltz such that the device is coated with a mucoadhesive material configured to promote adhesion between the device and a lining of the intestinal wall when the mucoadhesive material contacts the lining of the intestinal wall, as taught by Gross, in order to delay passage of the device from the intestinal tract and stop motion of the device through the intestinal tract for a period of time (Gross, paras [0002], [0071], [0075], [0092]).
Regarding claim 8, Stoltz in view of Gross teaches the device of claim 7, wherein the mucoadhesive material is coated so as only to become exposed when the device reaches the predetermined region of the gastrointestinal tract (Gross, para [0092], “the unit comprises an enteric coating that coats the mucoadhesive, and is configured to dissolve in the duodenum, thereby preserving the mucoadhesive until the unit arrives in the duodenum”).
Regarding claim 16, Stoltz in view of Gross teaches the device of claim 7, wherein the mucoadhesive material is arranged on a portion of the outer surface of the device that is selected such that adhesion of the device to the lining of the intestinal wall is promoted and orientation of the device .

Claims 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stoltz in view of WO 2016/042302, hereinafter Wrigglesworth.
Regarding claim 10, Stoltz teaches the device of claim 9, wherein the capsule body comprises one or more actuator openings via which the gastrointestinal material can contact the dissolvable element and dissolve the dissolvable element when the one or more actuator openings are unsealed (Stoltz does not show the location of the dissolvable element (holding means) but inherently an opening through which the dissolvable element can be contacted and dissolved must be present near inlets 4).
Stoltz does not teach wherein the one or more actuator openings are separated from the one or more sample collection openings.
However, Wrigglesworth teaches a device (figure 3) wherein a capsule body (housing) comprises one or more actuator openings (figure 3, top of device near retention means) via which gastrointestinal material can contact a dissolvable element (retention means) and dissolve the dissolvable element when the one or more actuator openings are unsealed (page 18 lines 6-31), wherein the one or more actuator openings are separated from one or more sample collection openings (figure 3, opening at top of device near retention means is separated from opening at bottom of device for sample collection).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Stoltz such that the one or more actuator openings are separated from the one or more sample collection openings, as taught by Wrigglesworth, as a simple 
Regarding claim 11, Stoltz in view of Wrigglesworth teaches the device of claim 10, wherein the one or more actuator openings are on an opposite side of the capsule body to the one or more sample collection openings (Wrigglesworth, see figure 3).
Regarding claim 12, Stoltz in view of Wrigglesworth teaches the device of claim 10, wherein the one or more actuator openings are sealed by a sealing material, the sealing material being configured such that when the device is taken orally, the sealing material will dissolve only when the device reaches the predetermined region of the gastro-intestinal tract (Stoltz, page 22 lines 16-20).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stoltz in view of Wrigglesworth as applied to claim 12, and further in view of Gross.
Regarding claim 13, Stoltz in view of Wrigglesworth teaches the device of claim 12, but does not teach wherein the device is coated with a mucoadhesive material configured to promote adhesion between the device and a lining of the intestinal wall when the mucoadhesive material contacts the lining of the intestinal wall.
However, Gross teaches a device (device 10) wherein the device is coated with a mucoadhesive material configured to promote adhesion between the device and a lining of the intestinal wall when the mucoadhesive material contacts the lining of the intestinal wall (para [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Stoltz and Wrigglesworth such that the device is coated with a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791